DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not fairly teach or suggest a Zener diode coupled between the gate terminal of the third MOS transistor and the source terminal of the third MOS transistor and arranged to provide over-voltage gate protection for the third MOS transistor in combination with the limitations of claim 16. Claims 17-35 are allowed merely for being dependent from claim 16.
Ono et al. (U.S. Patent 8,981,732, hereafter Ono) teaches a switch (Figure 21) comprising: 
a channel path comprising a first MOS transistor (M8) and a second MOS transistor (M9) arranged in a back to back configuration with a common source terminal (S) and a common gate terminal (G), wherein a drain terminal of the first MOS transistor defines a first terminal of the channel path (D of M8 connected to Vin) and a drain terminal of the second MOS transistor defines a second terminal of the channel path (D of M9 connected to Vout); and 
control circuitry comprising: 
a third MOS transistor (M4) comprising: 

a source terminal (S) coupled to the common gate terminal (G of TC27); and 
a drain terminal (D) coupled to a first reference voltage terminal (Vdd); 
a first current source (M5) coupled between the first reference voltage terminal (Vdd) and the common gate terminal (G of TC27) and configured to provide a first current (current through M5); 
a second switch (M3) coupled between the source terminal of the third MOS transistor (S of M4) and a second reference voltage terminal (Vss); and 
a switching arrangement (switching arrangement to control M5 and M10) configured to selectively enable and disable the first current source and the second current source (Figures 22 -24; column 27 lines 50-58 and 63-66, column 28 lines 7-9 and 50-54, column 29 lines 42-46).
Ono does not specifically teach a source terminal of the third MOS transistor is coupled to the common gate terminal by a resistor, or a Zener diode coupled between the gate terminal of the third MOS transistor and the source terminal of the third MOS transistor and arranged to provide over-voltage gate protection for the third MOS transistor.
Ricotti (U.S. Patent 7,521,984) teaches a switch (Figure 1) comprising a resistor (Rgs) coupled between the common gate terminal (GG) and the source terminal (SS). 

Terenzi et al. (U.S. Patent 9,954,519, hereafter Terenzi) teaches a switch (Figure 1) comprising a second current source (1b and HVMN4).
Terenzi does not specifically teach a Zener diode coupled between the gate terminal of the third MOS transistor and the source terminal of the third MOS transistor and arranged to provide over-voltage gate protection for the third MOS transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849